 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       Wells Fargo Bank NA,                            No. CV-17-04140-PHX-DWL
10                    Plaintiff,                         ORDER
11       v.
12       Wyo Tech Investment Group LLC, et al.,
13                    Defendants.
14
15            Pending before the Court is the parties’ Stipulation and Joint Motion for Protective
16   Order (Doc. 158). The parties’ proposed protective order contains a lengthy section
17   entitled “Court Procedures,” specifying procedures that do not align with LRCiv 5.6, the
18   local rule regarding sealing of court records in unsealed civil actions or with the Court’s
19   Case Management Order (Doc. 124). For example, no document may be filed under seal
20   unless and until the Court grants a motion or stipulation seeking leave to file under seal.
21   LRCiv 5.6(a). The Court will not grant such a motion or stipulation unless it demonstrates
22   that the applicable legal standard for sealing has been met. Kamakana v. City & Cty. of
23   Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Ctr. for Auto Safety v. Chrysler Grp.,
24   LLC, 809 F.3d 1092, 1096, 1101 (9th Cir. 2016).1 The Court grants protective orders only
25   when they explicitly acknowledge that nothing in this order shall be construed as
26   automatically permitting a party to file under seal.
27
     1
             The Court discussed these legal standards in its May 28, 2019 Order denying the
28   CWT Parties’ motion for leave to file under seal and noted that any future motion for leave
     to file under seal must meet the applicable standard. (Doc. 149.)
 1          In accordance with LRCiv 5.6(c), any “document,” which the rule defines as “any
 2   exhibit, record, filing or other item to be filed under seal” that the parties wish to submit to
 3   the Court outside the purview of public access “must be lodged with the Court in electronic
 4   form” (see also Electronic Case Filing Administrative Policies and Procedures Manual,
 5   http://www.azd.uscourts.gov/sites/default/files/documents/adm%20manual.pdf).             If the
 6   document is voluminous, the movant may also deliver a courtesy hard copy via hand-
 7   delivery to the judge’s first-floor mailbox (via customer service) or via snail mail, in
 8   addition to lodging the document electronically. (Doc. 124 ¶ 15.) The Court explicitly
 9   prohibits hand-delivery of courtesy copies directly to chambers. (Id.) Courtesy copies will
10   not be returned to the producing party upon dismissal or final judgment in the action.
11          The parties’ stipulation will be denied without prejudice (Doc. 158). The parties
12   may file a new motion for protective order, attaching a new proposed protective order that
13   accords with the Court’s Case Management Order (Doc. 124), with the federal and local
14   rules, and with this Order. The Court has an example protective order posted on its website
15   (http://www.azd.uscourts.gov/sites/default/files/judge-orders/DWL%20Protective%20Or
16   der.pdf), which the parties may wish to reference. The parties need not use this example
17   order verbatim (although they may, if they wish).
18          Dated this 21st day of June, 2019.
19
20
21
22
23
24
25
26
27
28


                                                  -2-
